DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al. [Mattes] (US PGPub 2016/0279707) in view of Harayama (US PGPub 2018/0326667).

As to claim 1
Mattes discloses a method of generating one or more objects (three-dimensional article 500, see Fig. 11), comprising: 
using an additive manufacturing system (laser printing system 100, see Fig. 1 and Fig. 11) comprising a plurality of energy sources (semiconductor lasers 115, see Fig. 1) for processing material sequentially in layers (see paragraph 0043, lines 1-4), the printing process being controlled according to a plurality of control parameters (intensity/energy; see paragraph 0119, lines 2-3) (see paragraph 0025, lines 24-33 and paragraph 0119, lines 1-8); 
detecting a change in operative state of at least one of the energy sources during the printing process, one or more remaining layers of an object to be generated not having been processed when the change in operative state is detected (see paragraph 0025, lines 24-33 and paragraph 0029, lines 1-7; detects that the laser light source is underperforming/malfunctioning); and
in response to the detection, altering at least one of the control parameters to ameliorate a degradation in processing performance caused by the change in operative state (see paragraph 0025, lines 24-33 and paragraph 0029, lines 1-7; intensity of neighboring laser is adjusted to compensate for underperforming laser).
Though Mattes discloses the method detecting a change in an operative state of an energy source and neighboring energy sources compensating for the failed energy source; Mattes fails to specifically teach the detection occurring during a printing process and continuing the printing process, to process the one or more remaining layers of the object to be generated, according to the at least one altered control parameter. 
Harayama discloses a method of generating one or more objects (three-dimensional product 50, see Fig. 1A), comprising:
during the making of the object, detecting a resource (nozzle is inoperable and dynamically instructing a neighboring resource to provide more in order to compensate for the inoperable resource (see paragraph 0089, lines 7-13; paragraph 0090, lines 1-5; and paragraph 0137, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattes’ invention with Harayama’s in order to dynamically detect and compensate for failing energy sources during a 3D printing process, since doing so would appropriately suppress the influence of defective energy sources (see Harayama paragraph 0028, lines 1-4).As to claim 2
Mattes discloses the method according to claim 1, wherein the plurality of control parameters comprises an irradiance value (intensity) for each of the energy sources (see paragraph 0025, lines 24-33). As to claim 3
Mattes discloses the method according to claim 1, wherein the plurality of control parameters comprises a speed (relative velocity) at which at least one of the energy sources passes across a plane which is above and substantially parallel to a layer of material to be processed (see paragraph 0025, lines 24-33). As to claim 4
Mattes discloses the method according to claim 1, wherein the plurality of control parameters comprises an indication of a number of times at least one energy source passes across the plane which is above and substantially parallel to the layer of material to be processed (see paragraphs 0119-0121). As to claim 5
Mattes discloses the method according to claim 1, wherein the alteration of the at least one control parameter is dependent on properties of the material of the remaining layers of the object to be generated which have not been processed when the change in operative state is detected (see paragraph 0119, lines 8-10). As to claim 9
Mattes discloses an additive manufacturing system (laser printing system 100, see Fig. 1 and Fig. 11) for generating one or more objects (three-dimensional article 500, see Fig. 11) comprising: 
a plurality of energy sources (semiconductor lasers 115, see Fig. 1) for processing material sequentially in layers (see paragraph 0043, lines 1-4); 
a detector to detect a change in operative state of at least one of the energy sources during a printing process (see paragraph 0025, lines 24-33 and paragraph 0029, lines 1-7; detects that the laser light source is underperforming/malfunctioning); and 
a processor (control system 800, see Fig. 11) configured to: 
using an additive manufacturing system, the printing process being controlled according to a plurality of control parameters (intensity/energy; see paragraph 0119, lines 2-3) (see paragraph 0025, lines 24-33 and paragraph 0119, lines 1-8); 
receive data indicative of a change in operative state of at least one of the energy sources the change being detected by the detector during the printing process, one or more remaining layers of an object to be generated not having been processed when the change in operative state is detected (see paragraph 0025, lines 24-33 and paragraph 0029, lines 1-7; detects that the laser light source is underperforming/malfunctioning); and
in response to receiving said data, alter at least one of the control parameters to reduce the effect of a degradation in processing performance caused by the change in operative state (see paragraph 0025, lines 24-33 and paragraph 0029, lines 1-7; intensity of neighboring laser is adjusted to compensate for underperforming laser).
Though Mattes discloses the method detecting a change in an operative state of an energy source and neighboring energy sources compensating for the failed energy source; Mattes fails to specifically teach the detection occurring during a printing process and continuing the printing process, to process the one or more remaining layers of the object to be generated, according to the at least one altered control parameter. 
Harayama discloses a processor (controller 110, see Fig. 1B) configured to:
during the making of the object, detecting a resource (nozzle is inoperable and dynamically instructing a neighboring resource to provide more in order to compensate for the inoperable resource (see paragraph 0089, lines 7-13; paragraph 0090, lines 1-5; and paragraph 0137, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattes’ invention with Harayama’s in order to dynamically detect and compensate for failing energy sources during a 3D printing process, since doing so would appropriately suppress the influence of defective energy sources (see Harayama paragraph 0028, lines 1-4).
As to claim 10
Mattes discloses the additive manufacturing system according to claim 9, wherein the at least one energy source is a fuser element for fusing material sequentially in layers (see paragraph 0009, lines 1-5). As to claim 11
Mattes discloses the additive manufacturing system according to claim 9, wherein at least one of the energy sources is configured to move across a plane which is above and substantially parallel to a layer of material to be processed (see paragraph 0011, lines 25-28). As to claim 12
Harayama discloses the additive manufacturing system according to claim 9, wherein the data indicative of a change in operative state comprises information indicative of from which energy source the change in operative state is detected (see paragraph 0114, lines 1-12). As to claim 13
Mattes discloses a non-transitory computer readable storage medium storing instructions that, when executed by a processor (control system 800, see Fig. 11), cause a processor to: 
using an additive manufacturing system (laser printing system 100, see Fig. 1 and Fig. 11) comprising a plurality of energy sources (semiconductor lasers 115, see Fig. 1) for processing material sequentially in layers (see paragraph 0043, lines 1-4), the printing process being controlled according to a plurality of control parameters (intensity/energy; see paragraph 0119, lines 2-3) (see paragraph 0025, lines 24-33 and paragraph 0119, lines 1-8); 
receive data indicative of a change in operative state of at least one of the energy sources during the printing process, one or more remaining layers of an object (three-dimensional article 500, see Fig. 11) to be generated not having been processed when the data is received (see paragraph 0025, lines 24-33 and paragraph 0029, lines 1-7; detects that the laser light source is underperforming/malfunctioning); and
in response to receiving said data, alter at least one of the control parameters to ameliorate a degradation in processing performance caused by the change in operative state (see paragraph 0025, lines 24-33 and paragraph 0029, lines 1-7; intensity of neighboring laser is adjusted to compensate for underperforming laser).
Though Mattes discloses the processor detecting a change in an operative state of an energy source and neighboring energy sources compensating for the failed energy source; Mattes fails to specifically teach the detection occurring during a printing process and continuing the printing process, to process the one or more remaining layers of the object to be generated, according to the at least one altered control parameter. 
Harayama discloses non-transitory computer readable storage medium storing instructions that, when executed by a processor (controller 110, see Fig. 1B), cause a processor to:
during the making of the object, detecting a resource (nozzle is inoperable and dynamically instructing a neighboring resource to provide more in order to compensate for the inoperable resource (see paragraph 0089, lines 7-13; paragraph 0090, lines 1-5; and paragraph 0137, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattes’ invention with Harayama’s in order to dynamically detect and compensate for failing energy sources during a 3D printing process, since doing so would appropriately suppress the influence of defective energy sources (see Harayama paragraph 0028, lines 1-4).As to claim 14
Harayama discloses the storage medium according to claim 13, wherein the said altering of the at least one control parameter is dependent on with which energy source the data indicative of the change in operative state is associated (see paragraph 0114, lines 1-12). As to claim 15
Mattes discloses the storage medium according to claim 13, wherein the said altering of the at least one control parameter comprises altering a number of passes, which at least one energy source makes across the plane which is above and substantially parallel to a layer of the material to be processed, and the speed of each pass (see paragraph 0025, lines 24-33 and paragraphs 0119-0121).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Mattes or Harayama, individually nor in combination, discloses the method in response to said detecting the change in operative state, selecting at least one object having one or more remaining layers that have not been processed, not to be generated.  Accordingly, claim 6 and the claims in which depend upon it are allowable over the prior art.

Additional Noteworthy Prior Art
Tanaka et al. (US PGPub 2011/0116851) teaches a detection device detecting defective laser elements and neighboring laser elements compensating for the defective laser element. However, Tanaka deals with a 2D printing device instead of a 3D printing device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115